Rugg, J.

The fundamental question in these cases is, whether the defendant was negligent in the construction and maintenance of its steam power plant. The plaintiffs in the first and third cases and the plaintiff’s intestate in the second case were employees of the defendant working in a room adjoining the boiler room, in which a steam main burst, causing their injuries. Seventeen horizontal boilers were placed side by side in the boiler room. The steam main connecting with the boilers, including an expansion pipe on the end, was about one hundred forty-five feet long, with an inside diameter of fourteen inches and a thickness of one and one eighth inches to one and one fourth inches. The steam main was composed, outside of the expansion pipe, of seventeen headers, so called, made of cast iron, one for every boiler, each eight feet long with flanges on both ends, so that they could be bolted together, thus making a continuous steam main or pipe. Out of the lower side of each and connecting with it by a nozzle or T shaped piece, coming out of and forming a part of the header, was a six inch wrought iron pipe which, after making an angle, entered vertically its boiler. The dimensions of these headers were sufficient, if of cast iron, without flaw or defect, to sustain a steam pressure of one hundred twenty-five to one hundred fifty pounds to the square inch, with a factor of safety of twenty-one, which means that it would carry a pressure twenty-one times as great before breaking.
The line of headers which constituted the steam main was supported on brackets attached to brick piers. The headers *123rested on rollers on the brackets, which permitted the steam main to move back and forth lengthwise on them, as it expanded with the heat. The expansion of the entire length was about three inches.
Between boilers ten and eleven there was a blank flange or cut-off so that boilers one to ten could be run at one pressure and eleven to seventeen at another pressure, and they were being so run at the time of the accident, although when the plant was first installed in 1896, the boilers which were first put in use were all run at the same pressure.
At the time of the accident, boilers one to ten were carrying one hundred fifty pounds of steam pressure and those numbered eleven to seventeen one hundred twenty-six pounds pressure. At the high pressure end the main was anchored through a brick wall with a nut and rod so that it could be tightened and stop the vibration. When tightened, it could not expand over half an inch at that end. At the other end of the steam main was a gooseneck, so called, which was a ten inch pipe sloping downward from the main for a considerable distance and then up again in another part of the building. This device permitted expansion at that end. There was no drip cock upon this gooseneck, but an elbow, designed to take return water and condensed steam back to the boilers. Upon the main steam line there was no expansion valve and there were no drip cocks.
The headers were purchased by the defendant at a reputable foundry, where they were tested, but the machine work upon the castings was done at the defendant’s shop and the steam main was put together and in place with its connections to the boilers by the defendant’s employees, and according to a design, both as to construction and connections, made by the defendant’s engineer. It was examined during construction by one Allen, who was a steam engineering inspector of wide experience, and in part was tested by him; and he approved it in most, if not all, respects. The defendant applied to the headers and the steam main the usual tests before the plant was put in use and made the customary inspection while the plant was in operation.
On the day of the accident, the header of boiler thirteen blew *124out on the badk side opposite where the steam went in, leaving the main pipe in place and blowing out a space eighteen or twenty inches in length.
Examination showed that at the place of the break, the cast iron was spongy, stogy or porous, but this condition was concealed by a skin of good iron on the outside one sixteenth to one eighth of an inch in thickness and on the inside one fourth to one half an inch in thickness. The porous part did not show on the inside or outside of the pipe. At the defective place the good iron was between ■ one fourth and one half an inch thick which should bear over one thousand pounds pressure of steam.
There was evidence from several of the witnesses, whose familiarity with the construction and operation of steam plants was not in question, that the plan of this steam pipe line with its boiler connections and anchorage was defective. The professor of steam engineering at the Worcester Polytechnic Institute testified that it was not a mechanically proper construction, because sufficient arrangements were not provided for the expansion of the steam main, whereby there would be a tendency to weaken the joints throughout the length of the pipe, and that drip cocks along the line of the pipe were necessary, although none were provided, and that "cast iron was an unsuitable material of which to make the headers, because of its brittleness or rigidity, and that the method of connecting the feed pipes from the boilers to the main was improper. This testimony was supplemented in important particulars by another witness of acknowledged experience. The defendant invokes the rule applied in Fuller v. New York, New Haven, & Hartford Railroad, 175 Mass. 424, to the effect that it had performed its whole duty when it purchased the castings, out of which the main steam pipe was made, from a reputable manufacturer. One of these castings proved to be to some extent defective by reason of spongy metal, but this defective material was covered on both sides by good metal of a thickness sufficient, upon the undisputed evidence, to withstand a steam pressure of one thousand pounds, while it was being subjected at the time of the accident to only one hundred fifty pounds pressure. This evidence strongly points to some other cause for the accident than the defective casting. But this rule has no application to the facts here *125disclosed, for the reason that the castings after being so purchased were finished by the defendant and were incorporated into a structure according to a design prepared by its own engineer, which, apart from any hidden defect in the castings, was asserted by the plaintiffs to have been defective in important particulars, which could have caused the break complained of.
The defendant stoutly contends that the employment of Allen to inspect the construction and his approval of it as a competent expert in such matters exonerates it from culpability. The defendant undertook, through its own agents, to design, manufacture and install its steam main and boiler connections. The castings for the headings, so far as appears, were the only materials purchased of other manufacturers. The defendant itself thus assumed to perform its general obligation of using proper care to provide safe machinery, appliances and apparatus for its. servants to work with. It cannot relieve itself from this responsibility by showing that it employed competent engineers to design and set up the appliances in question, or to inspect them after being in place. This is weighty evidence as tending to show that it took all the precaution which ordinary prudence required. Shrewsbury v. Smith, 12 Cush. 177. But the defendant must still bear its original responsibility of using due care to provide safe appliances. If there is any neglect on the part of the designing engineer, the principal is responsible for it. Moynihan v. Mills Co. 146 Mass. 586. Hooe v. Boston & Northern Street Railway, 187 Mass. 67.
If it be conceded for the moment that for the use of cast iron as the material for the steam main the defendant might not be liable because it was a material in common, though not exclusive, use, there is nevertheless evidence from which the jury might have inferred that the accident was occasioned by failure to provide a sufficient number of drip cocks or drains along the steam main, or by the anchorage of the main in such a way as to hamper its expansion and perhaps by other causes. The weight to be given to the evidence is not now to be determined. It is only for us to say whether there was sufficient evidence to support a verdict in favor of the plaintiffs upon any of the counts. The plaintiffs were not required to show the particular cause of the accident. It was enough to proffer evidence of defects in *126the construction of the steam main, which, coupled with its breaking, might warrant the jury in inferring that the accident was due to the negligence of the defendant. Melvin v. Pennsylvania Steel Co. 180 Mass. 196.
Two questions of evidence are raised by the defendant. One Reeve,' duly qualified as having special knowledge respecting the subject matter, testified, against the defendant’s exception, that the very best form and quality of cast iron was unsuitable for a pipe of this character, in his opinion, because of its brittleness under the temperature to which it was likely to be subjected. One question at issue was whether the material selected by the defendant for the pipe should not have been wrought iron instead of cast iron. It was the duty of the defendant to furnish reasonably safe and suitable appliances, so that they would not be likely to break and injure its employees. Littlefield v. Allis Co. 177 Mass. 151. It was competent for the plaintiffs to proffer the opinion of an experienced witness as to whether there were unusual risks in the use of cast iron in the particular place where it was installed by the defendant, and whether the accident which occurred resulted from such use. Chalmers v. Whitmore Manuf. Co. 164 Mass. 532. Arnold v. Harrington Cutlery Co. 189 Mass. 547. The testimony objected to was directed toward this end.
The defendant asked one Smith, its master mechanic, “ Is it customary in the well conducted concerns with which you are familiar, to adopt a hydraulic test or a hammer test on a steam line of substantially this description, after it has been installed and in operation ? ” This question was excluded. The ground of the exclusion does not appear, but it may well have been that the judge decided that the witness’s experience with other plants was not wide enough to make his testimony of any value. Moreover, the materiality of the inquiry does not clearly appear and at best the nature of the information sought was somewhat remote from the issue to be passed upon. The ruling must be sustained as being within the discretion of the presiding judge. Dolan v. Booth Cotton Mills, 185 Mass. 576.

Exceptions overruled.